EHRLICH, C. J.
The action was to recover hack a deposit of $500, paid on a contract for the purchase of real estate, on the ground that the title was incumbered by an unexpired lease of record, uncanceled and unsurrendered. There was no doubt about the existence of the lease, and that it constitutéd such a defect in the title that the vendee could not be required to take. It was claimed by the defendant that the lease had been surrendered, and was hence no incumbrance. The facts respecting the alleged surrender went to the jury, and they found against the defendant thereon. The evidence sufficiently sustains the finding. It was not a case in which the court could have directed a verdict in favor of the defendant. The $150 for searching the title was properly allowed as part of the damages. The exceptions are without merit, and the judgment appealed from must be affirmed, with costs
HEWBTJRGrER, J., concurs.